In an article 78 proceeding by an adjoining land owner to review the determination of the zoning board of appeals of the City of Yonkers granting a variance to interveners to permit the construction of a gas station, determination of the board of appeals reversed on the law and the facts, with $50 costs and disbursements, and determination annulled. In our opinion, the zoning ordinance does not empower the board of appeals to grant a permit for a gas station as a special exception. The proof was insufficient to justify the granting of the permit on the ground of practical difficulties or unnecessary hardships. (Matter of Otto v. Steinhilber, 282 N. Y. 71.) Furthermore, the interveners purchased the property knowing that a gas station use was prohibited and, therefore, the hardship was self-created. (Matter of Clark v. Board of Zoning Appeals, 301 N. Y. 86.) Carswell, Acting P. J., Johnston, Adel, Wenzel and Schmidt, JJ., concur.